Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the remarks and amendments dated 3/09/2021. Claims 23-42, as filed on 3/09/2021, are currently pending and have been fully considered below.
Claims 31-38 have overcome the prior art rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-42 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 23-42 are directed to the abstract idea of tracking authenticated items. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.

 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims are not integrated into a practical application because the claims merely link the use of electronic computer systems to tracking of items. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the 
A method for inventory management comprising:
electronically reading identification number data with an item identification system from an identification tag that uniquely identifies the identification tag;
electronically accessing a database structure of an item registration system having a plurality of records, each record having one or more fields for each of an identification tag number and chain of custody data;
electronically determining whether the identification number data is stored in the database structure for a first record;
electronically displaying the chain of custody data associated with the first record if the identification number data is stored in the database structure for the first record;
electronically modifying the chain of custody data using a chain of custody system to add a first state identifier; and
electronically modifying the chain of custody data using the chain of custody system to add a second state identifier after a predetermined event.

The claims do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the identification tag is merely performing routine computer functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
Additional Element 1 – The “identification tag”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to storing and retrieving information in memory (See [0003] of applicant’s specification: “Inventory tracking systems are known in the art.”).
Viewing the limitations as a combination, the claim simply tracks authenticated items, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-30 and 39-42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Young (U.S. Patent No . 6,591,252).
As per claim 23, Young discloses a method for inventory management 
electronically reading identification number data with an item identification system from an identification tag that uniquely identifies the identification tag
(col. 2, lines 54-63 “According to one embodiment, when the product is originally sold or about to be sold or authenticated, the purchaser may contact the authentication system or central clearing house of this invention and provide the uniquely coded identification of the one-of-a limited number or unique item. This may be done by any suitable manner such as, keying in by computer or touch tone telephone or even by reading (such as by a Veriphone) a bar code or magnetic strip located on the item or a tag associated with the item.”);

electronically accessing a database structure of an item registration system having a plurality of records, each record having one or more fields for each of an identification tag number and chain of custody data
(col. 3, lines 8-26 “That is, a seller and buyer both having access to the authentication system of this invention may carry out a transaction by providing encoded personal security information in addition to the encoded data representation of the unique item. After the process is complete, the buyer will then be registered in the system as the new owner and will have control over any future change in the recorded or registered ownership data related to the item... Typically, a copy of the transaction will be provided at least to the buyer indicating that he is now the registered owner of the item. Preferably, a copy of the transaction will also be provided to the seller. Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.”);

electronically determining whether the identification number data is stored in the database structure for a first record
(col. 2, line 66 – col. 3, line 4 “The combined data (purchaser data plus unique object identification) can then be compared with the registered and archived encoded data for that particular unique item and an authentication signal or non-authentication signal is then provided by the authentication system or central clearing house.”);

electronically displaying the chain of custody data associated with the first record if the identification number data is stored in the database structure for the first record
(col. 8, lines 37-54 “. Entering the code will result in the data associated with the unique item being displayed for study and review as shown in step 48. As shown at block 50, the new owner may add any selected purchaser information as desired since the 
As shown the data related to each individual unique item including ownership history information is stored in the authentication system 18 and made available to the website 26 for display. The website users 52, 54, 56, and 58, as well as purchaser 36, may view the archived information concerning the unique item and stored by the authentication system or center and make offers to purchase any particular one of the archived unique items through the website or directly as has been discussed.”);

electronically modifying the chain of custody data using a chain of custody system to add a first state identifier
(abstract “A method and apparatus for authenticating, archiving information and updating ownership of unique items by associating a unique identifying code with the item. Ownership history of the item is locked with a PIN or Personal Identification Number of the owner and cannot be changed until the owner releases the PIN. A new owner then associates his PIN with the item.”); and

electronically modifying the chain of custody data using the chain of custody system to add a second state identifier after a predetermined event
(col. 3, lines 21-26 “Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.” The second state identifier is construed to be either the name of the buyer and seller, or the transaction date).


As per claims 25, Young discloses the method of claim 23 wherein the second state identifier comprises owner data stored in a data memory device associated with an item that the identification tag is affixed to
(abstract “A method and apparatus for authenticating, archiving information and updating ownership of unique items by associating a unique identifying code with the item. Ownership history of the item is locked with a PIN or Personal Identification Number of the owner and cannot be changed until the owner releases the PIN. A new owner then associates his PIN with the item.”).

As per claims 26, Young discloses the method of claim 23 wherein the first state 
(col. 3, lines 21-26 “Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.” The second state identifier is construed to be either the name of the buyer and seller, or the transaction date. Checking out/in is construed to be met by the change of ownership and sale recitation in the prior art).

As per claims 27, Young discloses the method of claim 23 wherein the second state identifier comprises time data stored in a data memory device representing a time that an item that the identification tag is affixed to has been checked in
(col. 3, lines 21-26 “Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.” The second state identifier is construed to be either the name of the buyer and seller, or the transaction date. Checking out/in is construed to be met by the change of ownership and sale recitation in the prior art).

As per claims 28, Young discloses the method of claim 26 wherein the second state identifier comprises time data stored in a data memory device representing a time that an item that the identification tag is affixed to has been checked in
(col. 3, lines 21-26 “Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.” The second state identifier is construed to be either the name of the buyer and seller, or the transaction date. Checking out/in is construed to be met by the change of ownership and sale recitation in the prior art).

As per claims 29, Young discloses the method of claim 23 wherein electronically modifying the chain of custody data to add the second state identifier after the predetermined event comprises:
determining whether an item that the identification tag is affixed to has been 
(col. 3, lines 21-26 “Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.” The second state identifier is construed to be either the name of the buyer and seller, or the transaction date. The change of ownership and sale recitation in the prior art is construed as being acquired by a third party).

As per claims 30, Young discloses the method of claim 23 wherein electronically modifying the chain of custody data to add the second state identifier after the predetermined event comprises:
determining whether an item that the identification tag is affixed to has been acquired by a third party; and storing a location of the item that the identification tag is affixed if the item that the identification tag has been affixed to has not been acquired by the third party 
(col. 3, lines 21-26 “Selected details of the transaction such as the name of the buyer and seller and the transaction date are then a part of the archived information such that a complete record of the ownership history of the item is available for review no matter how many past sales have been made.” The second state identifier is construed to be either the name of the buyer and seller, or the transaction date. The change of ownership and sale recitation in the prior art is construed as being acquired by a third party).

As per claims 39, Young discloses the method of claim 23 further comprising electronically reading the identification number data from the identification tag that uniquely identifies the identification tag prior to electronically modifying the chain of custody data to add the second state identifier after the predetermined event
(col. 2, lines 54-63 “According to one embodiment, when the product is originally sold or about to be sold or authenticated, the purchaser may contact the authentication system or central clearing house of this invention and provide the uniquely coded identification of the one-of-a limited number or unique item. This may be done by any suitable manner such as, keying in by computer or touch tone telephone or even by reading .

As per claims 40, Young discloses the method of claim 23 further comprising electronically reading the identification number data from the identification tag that uniquely identifies the identification tag prior to electronically modifying the chain of custody data to add the third state identifier after the predetermined event
(col. 2, lines 54-63 “According to one embodiment, when the product is originally sold or about to be sold or authenticated, the purchaser may contact the authentication system or central clearing house of this invention and provide the uniquely coded identification of the one-of-a limited number or unique item. This may be done by any suitable manner such as, keying in by computer or touch tone telephone or even by reading (such as by a Veriphone) a bar code or magnetic strip located on the item or a tag associated with the item.”).

As per claims 41, Young discloses the method of claim 23 further comprising electronically reading the identification number data from the identification tag that uniquely identifies the identification tag as part of a check-in process prior to electronically modifying the chain of custody data to add the third state identifier after the predetermined event
(col. 2, lines 54-63 “According to one embodiment, when the product is originally sold or about to be sold or authenticated, the purchaser may contact the authentication system or central clearing house of this invention and provide the uniquely coded identification of the one-of-a limited number or unique item. This may be done by any suitable manner such as, keying in by computer or touch tone telephone or even by reading (such as by a Veriphone) a bar code or magnetic strip located on the item or a tag associated with the item.”).

As per claims 42, Young discloses the method of claim 23 further comprising electronically reading the identification number data from the identification tag that uniquely identifies the identification tag as part of an inventory process prior to electronically modifying the chain of custody data to add the third state identifier after 
(col. 2, lines 54-63 “According to one embodiment, when the product is originally sold or about to be sold or authenticated, the purchaser may contact the authentication system or central clearing house of this invention and provide the uniquely coded identification of the one-of-a limited number or unique item. This may be done by any suitable manner such as, keying in by computer or touch tone telephone or even by reading (such as by a Veriphone) a bar code or magnetic strip located on the item or a tag associated with the item.”).

Response to Arguments
Applicant's arguments filed 3/09/2021 in regards to the rejection under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues (Remarks, pages 6-7) that, 
In regards to the rejection of claims 23-42 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more, claim 23 has been amended to include electronically reading identification number data with an item identification system from an identification tag that uniquely identifies the identification tag, electronically accessing a database structure of an item registration system having a plurality of records, each record having one or more fields for each of an identification tag number and chain of custody data, electronically modifying the chain of custody data using a chain of custody system to add a first state identifier and electronically modifying the chain of custody data using the chain of custody system to add a second state identifier after a predetermined event. Claim 23 is thus directed to an ordered combination that authenticates a chain of custody, such as by using an item identification system (such as an RFID reader), an item registration system (such as a system that generates user interface controls to associate records in a database with an identification tag number) and a chain of custody system (such as a system that adds state identifiers to the records in the database). For example, an inventory system does not authenticate chain of custody, and instead simply allows the user to determine whether an item is present in inventory. Claim 23 as amended clarifies that the chain of custody data is different from inventory data, and further clarifies that the chain of custody data can be modified to add a first state identifier that authenticates the chain of custody before a predetermined event and to add a second state identifier that authenticates the chain of custody before the predetermined event. The claim adds significantly more to an inventory system by using an ordered combination to add state identifiers to chain of custody data that authenticate the chain of custody. For example, the person that an item is checked out 

However, Applicant’s amendments have not added additional limitations that have amounted to an ordered combination which would amount to significantly more than the abstract idea. Applicant amended the claims to include an item identification system, item registration system and chain of custody system, which all appear to be software. 
The Examiner, therefore maintains his position regarding the rejection under 35 U.S.C. 101 from the rejection dated 12/29/2020:
Applicant’s claims are analogous to MPEP § 2106.05(f)(2) reproduced below:
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Similar to the examples above that use computers or other machinery in its ordinary capacity for economic or other tasks, Applicant’s claims recite a method for tracking authenticated items that have steps of “reading…, accessing…, determining…, displaying…, modifying…, modifying… and modifying…” which are generically performed “electronically” with the use of an identification tag, however, this electronic function and identification tag are used in their ordinary capacity for economic or other tasks. Applicant’s claims use computers merely as a tool to perform an existing process. Therefore, the examiner maintains the rejection under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”